UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G UNDER THE SECURITIES EXCHANGE ACT OF 1934 (AMENDMENT NO. 9) Bovie Medical Corp. (Name of Issuer) Common Stock (Title of Class of Securities) (CUSIP Number) 9/15/2011 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: Rule 13d-1(b) XRule 13d-1(c) Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13G CUSIP No. 032347205 1 Name of Reporting Person RENN Universal Growth Investment Trust 00-0000000 2 Check the Appropriate Box if a Member of a Group (See instructions) (a) (b)x 3 SEC Use Only 4 Citizenship or Place of Organization United Kingdom 5 Sole Voting Power 1,344,015 (1) 6 Shared Voting Power NUMBEROF SHARES BENEFICIALLY OWNEDBY EACH REPORTING PERSON WITH 7Sole Dispositive Power 1,344,015 (1) 8Shared Dispositive Power 1,869,357 (1) 9Aggregate Amount Beneficially Owned by Each Reporting Person 1,344,015 (1) 10Check if the Aggregate Amount in Row (9)Excludes Certain Shares (See Instructions) 11 Percent of Class Represented by Amount in Row (9) 7.6% 12 Type of Reporting Person (See Instructions) IV RENN Universal Growth Investment Trust (RUSGIT) is the recordowner and beneficial owner of 1,344,015 shares of the common stock of Bovie Medical Corp.RUSGIT shares voting and dispositive power over their respective shares with RENN Capital Group, Inc. ("RENN") andRENN Entrepreneurial Fund Limited ("RENN Entrepreneurial") and RENN Global Entrepreneurs Fund, Inc. (" RENN Global")pursuant to an investment advisory agreement. Mr. Cleveland is the President of RENN, RENN Global andmay be deemed to be the beneficial owner of the shares of common stock. Mr. Cleveland disclaims anysuch beneficial ownership. SCHEDULE 13G CUSIP No. 032347205 1 Name of Reporting Person RENN Global Entrepreneurs Fund Inc. 75-2533518 2 Check the Appropriate Box if a Member of a Group (See instructions) (a) (b)x 3 SEC Use Only 4 Citizenship or Place of Organization Texas 5 Sole Voting Power 402,500 (2) 6 Shared Voting Power 1,869,357 (2) NUMBEROF SHARES BENEFICIALLY OWNEDBY EACH REPORTING PERSON WITH 7Sole Dispositive Power 402,500 (2) 8Shared Dispositive Power 1,869,357 (2) 9Aggregate Amount Beneficially Owned by Each Reporting Person 10Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) 11 Percent of Class Represented by Amount in Row (9) 2.3% 12 Type of Reporting Person (See Instructions) IV RENN Global Entrepreneurs Fund, Inc. (RENN Global) is theowner and beneficial owner of 402,500 shares of the common stock of Bovie Medical Corp. RENN Global shares voting and dispositive power over their respective shares withRENN Capital Group, Inc. ("RENN") and RENN Universal Growth Investment Trust ("RUSGIT") andRENN Entrepreneurial Fund Limited ("RENN Entrepreneurial")pursuant to an investment advisory agreement. Mr. Cleveland is the president of RENN, RENN Globaland may be deemed to be the beneficial owner of the shares of common stock. Mr. Cleveland disclaims anysuch beneficial ownership. SCHEDULE 13G CUSIP No. 032347205 1 Name of Reporting Person RENN Entrepreneurial Fund Ltd. 00-0000000 2 Check the Appropriate Box if a Member of a Group (See instructions) (a) (b)x 3 SEC Use Only 4 Citizenship or Place of Organization Guernsey 5 Sole Voting Power 122,842 (3) 6 Shared Voting Power 1,869,357 (3) NUMBEROF SHARES BENEFICIALLY OWNEDBY EACH REPORTING PERSON WITH 7Sole Dispositive Power 122,842 (3) 8Shared Dispositive Power 1,869,357 (3) 9Aggregate Amount Beneficially Owned by Each Reporting Person 122,842 (3) 10Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) 11 Percent of Class Represented by Amount in Row (9) 0.7% 12 Type of Reporting Person (See Instructions) IV (3) RENN Entrepreneurial Fund Ltd. ("RENN Entrepreneurial") is the record owner and beneficial owner of 122,842 shares of the common stock of Bovie Medical Corp. RENN Entrepreneurial Fund Ltd. shares voting and dispositive power over their respective shares with RENN Capital Group, Inc. (RENN) and RENN Global Entrepreneurs Fund, Inc. (RENN Global") and RENN Universal Growth Investment Trust ("RUSGIT")pursuant to an investment advisory agreement. Mr. Cleveland is the president of RENN, RENN Globaland may be deemed to be the beneficial owner of the shares of common stock. Mr. Cleveland disclaims any such beneficial ownership. SCHEDULE 13G CUSIP No. 032347205 1 Name of Reporting Person RENN Capital Group Inc 75-2053968 2 Check the Appropriate Box if a Member of a Group (See instructions) (a) (b)x 3 SEC Use Only 4 Citizenship or Place of Organization Texas 5 Sole Voting Power 0 6 Shared Voting Power 1,785,772 (4) NUMBEROF SHARES BENEFICIALLY OWNEDBY EACH REPORTING PERSON WITH 7Sole Dispositive Power 0 8Shared Dispositive Power 1,869,357 (4) 9Aggregate Amount Beneficially Owned by Each Reporting Person 0 10Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) 11 Percent of Class Represented by Amount in Row (9) 0% 12 Type of Reporting Person (See Instructions) IA RENN Capital Group, Inc. ("RENN") is investment adviser to RUSGIT,RENN Global, & RENN Entrepreneurial. RUSGIT,RENN Global&RENN Entrepreneurial are the record owners of the common stock of Bovie Medical Corp. They share voting and dispositive power over their respective shares with RENN Capital Group, Inc. (RENN) pursuant to an investment advisory agreement. Mr. Russell Cleveland is thePresident of RENN Capital Group, Inc., RENN Globaland may be deemed to be the beneficial owner of the shares of common stock. Mr. Cleveland disclaims any suchbeneficial ownership. SCHEDULE 13G CUSIP No. 032347205 1 Name of Reporting Person Russell Cleveland 2 Check the Appropriate Box if a Member of a Group (See instructions) (a) (b)x 3 SEC Use Only 4 Citizenship or Place of Organization United States 5 Sole Voting Power 0 6 Shared Voting Power 1,853,356 (4) NUMBEROF SHARES BENEFICIALLY OWNEDBY EACH REPORTING PERSON WITH 7Sole Dispositive Power 0 8Shared Dispositive Power 1,869,357 (4) 9Aggregate Amount Beneficially Owned by Each Reporting Person 0 10 11 Percent of Class Represented by Amount in Row (9) 0% 12 Type of Reporting Person (See Instructions) IN Item 1. (a) Name of Issuer Bovie Medical Corp. (b) Address of Issuer's Principal Executive Offices: 734 Walt Whitman Rd. New York, NY 11747 Item 2. (a) Name of Person Filing: RENN Universal Growth Investment Trust RENN Global Entrepreneurs Fund Inc. RENN Entrepreneurial Fund Ltd. RENN Capital Group Inc. Russell Cleveland (b) Address of Principal Business Office or, if none, Residence RENN Capital Group, Inc. 8080 N. Central Expressway, Suite , Dallas, TX 75206 (c) Citizenship United Kingdom,Texas, Guernsey,United States, Texas (d) Title of Class of Securities Common Stock (e) CUSIP Number 032347205 Item 3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) £ Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) £ Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) £ Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d) £ Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C 80a-8). (e) £ An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) £ An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) £ A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G); (h) £ A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) £ A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) £ Group, in accordance with §240.13d-1(b)(1)(ii)(J). Not applicable. Item 4. Ownership Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a) Amount beneficially owned: RUSGIT -1,344,015 RENN Global - 402,500 RENN Entrepreneurial - 122,842 RENN Capital Group – 0 Russell Cleveland – 0 (b) Percent of class: RUSGIT - 7.6% RENN Global - 2.3% RENN Entrepreneurial - 0.7% RENN Capital Group – 0% Russell Cleveland – 0% (c) Number of shares to which the person has: (i) Sole power to vote or to direct the vote: RUSGIT -1,344,015 RENN Global - 402,500 RENN Entrepreneurial - 122,842 RENN Capital Group – 0 Russell Cleveland – 0 (ii) Shared power to vote or to direct the vote: 1,869,357 (4) (iii) Sole power to dispose or to direct the disposition of: RUSGIT -1,344,015 RENN Global - 402,500 RENN Entrepreneurial - 122,842 RENN Capital Group – 0 Russell Cleveland – 0 (iv) Shared power to dispose or to direct the disposition of: Item 5. Ownership of Five Percent or Less of a Class. If this statement is being filed to report the fact that as of the date hereof the reporting persons have ceased to be the beneficial owner of more than five percent of the class of securities, check the following. Item 6. Ownership of More than Five Percent on Behalf of Another Person. Not Applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person. Not Applicable Item 8. Identification and Classification of Members of the Group. Not Applicable Item 9. Notice of Dissolution of Group. Not Applicable Item 10. Certification (a) The following certification shall be included if the statement is filed pursuant to §240.13d-1(b): By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired are are held in the ordinary course of business and were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. (b) The following certification shall be included if the statement is filed pursuant to §240.13d-1(c): By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. RENN Universal Growth Investment Trust. Date:January 19, 2012 By: /s/Russell Cleveland Name: Russell Cleveland Title: President, RENN Capital Group, Inc., Investment Advisor RENN Global Entrepreneurs Fund Inc. Date:January 19, 2012 By: /s/Russell Cleveland Name: Russell Cleveland Title: President, CEO, Director RENN Entrepreneurial Fund Ltd. Date:January 19, 2012 By: /s/Russell Cleveland Name: Russell Cleveland Title: President, RENN Capital Group, Inc., Investment Advisor RENN Capital Group Inc. Date:January 19, 2012 By: /s/Russell Cleveland Name: President Russell Cleveland Date:January 19, 2012 By: /s/Russell Cleveland Name: Russell Cleveland
